


110 HR 7091 IH: Care for Life Act of

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7091
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Fortenberry (for
			 himself and Mrs. McMorris Rodgers)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To encourage and assist women throughout pregnancy by
		  providing services that will alleviate the financial, social, emotional, and
		  other difficulties that may otherwise lead to an abortion.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Care for Life Act of
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Pregnancy Support Services
					Sec. 101. Sense of Congress.
					Sec. 102. Office of Pregnancy Support Services.
					Sec. 103. Individual health insurance coverage for pregnant
				women.
					Title II—DEPARTMENT OF EDUCATION
					Sec. 201. Fund for the Improvement of Postsecondary
				Education.
					Title III—ADOPTION TAX INCENTIVES
					Sec. 301. Expansion of adoption credit and adoption assistance
				programs.
				
			2.FindingsThe Congress finds as follows:
			(1)Half of American
			 women will experience an unintended pregnancy, and more than one-third will
			 have an abortion by the age of 45.
			(2)Twenty-two percent
			 of all pregnancies end in abortion.
			(3)It
			 is estimated that more than 48,000,000 abortions have been performed in the
			 United States since 1973.
			(4)Two-thirds of all
			 abortions are obtained by women who have never married.
			(5)Social reasons
			 account for 93 percent of abortion decisions by United States women, whereas
			 health concerns are the primary reason for 3 percent of abortions.
			(6)According to a
			 national study of women undergoing abortion, 64 percent felt pressured by
			 others to have their abortions.
			(7)In
			 a study of the reasons why United States women have an abortion, three-fourths
			 report concern for or responsibility to other individuals; three-fourths cannot
			 afford to have a child; three-fourths cite interference with work, school, or
			 dependent care; and half report not wanting to be a single parent or report
			 problems with the father of the child.
			(8)Fifty percent of
			 United States women who abort a pregnancy are younger than 25 years of age; 33
			 percent are 20 to 24 years of age; and 17 percent are teenagers.
			(9)Over 70 percent of
			 United States abortion facilities are found in minority neighborhoods.
			(10)Domestic private
			 adoptions are estimated to have fallen to 58,600 in 2001 from 97,700 in
			 1992.
			(11)Less than half
			 (39 percent) of major United States companies provide adoption assistance as an
			 employee benefit.
			(12)Domestic private
			 adoptions can range in cost from $5,000 to greater than $40,000.
			IPregnancy Support
			 Services
			101.Sense of
			 CongressIt is the sense of
			 the Congress that—
				(1)women facing
			 pregnancy under difficult life circumstances should not feel compelled to have
			 an abortion; and
				(2)recipients of care
			 funded through title X of the Public Health Service Act (42 U.S.C. 300 et seq.)
			 and expectant mothers in need should be aware of the services available to
			 assist them throughout pregnancy and following the birth of the child.
				102.Office of
			 Pregnancy Support ServicesPart D of title III of the Public Health
			 Service Act (42 U.S.C. 254b et seq.) is amended—
				(1)by
			 redesignating section 330F as section 330F–1; and
				(2)by inserting after
			 section 330E the following:
					
						330F.Office of
				Pregnancy Support Services
							(a)Office
								(1)EstablishmentNot
				later than 180 days after the date of the enactment of this section, the
				Secretary shall establish within the Department of Health and Human Services an
				Office of Pregnancy Support Services.
								(2)PurposeThe purpose of the Office shall be to
				encourage and assist pregnant women throughout pregnancy and following
				childbirth by providing services that will alleviate the financial, social,
				emotional, and other difficulties that may otherwise compel them to seek an
				abortion.
								(3)Deputy Assistant
				SecretaryThe Office shall be headed by a Deputy Assistant
				Secretary for Pregnancy Support Services, who shall be appointed by and shall
				serve under the supervision and direction of the Assistant Secretary for
				Health.
								(4)No duplication
				of effortThe Secretary shall coordinate the functions of the
				Office with the activities of other agencies and offices of the Department of
				Health and Human Services so as to avoid any duplication of effort.
								(b)Pregnancy Care
				Information Service
								(1)DatabaseThe Secretary shall develop and maintain a
				comprehensive, publicly accessible, and user friendly database, to be known as
				the Pregnancy Care Information Service, to serve as a consolidated source of
				information on pregnancy support services.
								(2)Provider
				informationThe database developed under paragraph (1) shall
				include pertinent information on the providers of the pregnancy support
				services listed in the database.
								(3)Director of
				Pregnancy Care Information ServicesThe Secretary shall appoint a
				Director of Pregnancy Care Information Services to carry out this subsection
				under the supervision and direction of the Deputy Assistant Secretary.
								(c)Annual
				conferenceThe Secretary shall conduct an annual nationwide best
				practices conference, gathering experts from State and local governments,
				prenatal and parenting care centers, and other relevant facilities—
								(1)to share
				information on best practices in pregnancy support services; and
								(2)to identify and
				address key burdens or adverse circumstances facing pregnant women.
								(d)Toll-free
				numberThe Secretary shall enter into a contract, through the use
				of competitive procedures, with an entity to establish and operate a toll-free
				number to provide women with referrals for obtaining pregnancy support
				services.
							(e)Life care
				grants
								(1)In
				generalThe Secretary may award competitive grants to entities to
				provide pregnancy support services.
								(2)EligibilityThe
				Secretary may award a grant to an entity under this subsection only if the
				entity has been engaged in providing pregnancy support services for at least 2
				years.
								(3)Supplement not
				supplantThe Secretary may award a grant to an entity under this
				subsection only if the entity agrees that the grant will be used to supplement,
				and not supplant, pregnancy support services.
								(f)Public
				outreachThe Secretary shall develop and implement a public
				outreach campaign to provide information on pregnancy support services
				to—
								(1)vulnerable women,
				including those in low-income, urban and rural areas; and
								(2)facilities
				receiving funds through title X.
								(g)Prenatal care
				grants to institutions of higher educationThe Secretary may award competitive grants
				to institutions of higher education for the exclusive purpose of providing
				pregnancy support services, which may include—
								(1)employing a
				registered nurse, nurse practitioner, physician assistant, or physician with
				specialized training in prenatal care; or
								(2)establishing and
				maintaining student outreach programs to provide prenatal care, parenting
				assistance, and student housing assistance to the institution’s pregnant and
				parenting students.
								(h)Annual
				reportThe Secretary shall submit an annual report to the
				Congress on the activities carried out under this section, the funds expended
				on such activities, and the results achieved through such activities.
							(i)DefinitionsIn
				this section:
								(1)The term Deputy Assistant
				Secretary means the Deputy Assistant Secretary for Pregnancy Support
				Services appointed under subsection (a)(3).
								(2)The term Office means the
				Office of Pregnancy Support Services established under subsection
				(a)(1).
								(3)The term
				pregnancy support services means services offered by Federal,
				State, faith-based, and other providers, during and after pregnancy, that will
				encourage and assist women throughout pregnancy by alleviating financial,
				social, emotional, and other difficulties that may otherwise lead to an
				abortion, including the following:
									(A)Pregnancy support
				center services.
									(B)Adoption
				referral.
									(C)Crisis hotlines,
				including for violence or suicide prevention.
									(D)Pro bono obstetric
				and prenatal care services for women throughout pregnancy.
									(E)Pro bono legal
				services to assist women throughout pregnancy and parents with newborn
				children.
									(F)Child care
				services.
									(G)Services to assist parents to care for, and
				prepare to care for, a child with Down syndrome or another prenatally diagnosed
				condition, and to facilitate the adoption of such children as
				appropriate.
									(H)Life skills
				mentoring, including to enhance the following competencies:
										(i)Strengthening
				marriage.
										(ii)Communication and
				conflict management for building healthy marriages and families.
										(iii)Decisionmaking
				and relationship-building skills prior to marriage.
										(iv)High-risk
				behavior awareness.
										(I)Life-skills
				counseling.
									.
				103.Indiv(v)idual health
			 insurance coverage for pregnant women
				(a)Limitation on
			 imposition of pre-existing condition exclusions and waiting periods for women
			 with prior coverageTitle XXVII of the Public Health Service Act
			 is amended by inserting after section 2753 the following new section:
					
						2754.Providing
				individual health insurance coverage without regard to preexisting condition
				exclusion and waiting periods for pregnant women within one year of continuous
				prior coverageIn the case of
				a woman who has had at least 12 months of creditable coverage before seeking
				health insurance coverage in the individual market, such individual health
				insurance coverage, and the health insurance issuer offering such coverage, may
				not impose any preexisting condition exclusion (as defined in section
				2701(b)(1)(A)) relating to pregnancy as a preexisting condition, any waiting
				period, or otherwise discriminate in coverage or premiums against the woman on
				the basis that she is
				pregnant.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2009, and shall apply to women who become pregnant on or after such
			 date.
				IIDEPARTMENT OF
			 EDUCATION
			201.Fund for the
			 Improvement of Postsecondary EducationSection 741(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1138(a)) is amended—
				(1)by striking
			 and at the end of paragraph (12);
				(2)by striking the
			 period at the end of paragraph (13) and inserting ; and;
			 and
				(3)by
			 adding at the end the following:
					
						(14)establishing and operating pregnant and
				parenting student services offices or agencies the exclusive purpose of which
				shall be to provide pregnancy support services (as defined in section 330F of
				the Public Health Service Act), including services—
							(A)to assist students
				throughout pregnancy and to assist student parents to care for their children
				or to place them for adoption, as appropriate; and
							(B)to assist pregnant
				and parenting students—
								(i)to
				locate and utilize child care, family housing, health insurance for themselves
				and their family, flexible academic scheduling such as telecommuting programs,
				parenting classes and programs, postpartum counseling and support groups, and
				adoption placement services; and
								(ii)to meet the
				material needs of their children, including maternity and baby clothing, baby
				food (including formula), baby furniture, and similar
				items.
								.
				IIIADOPTION TAX
			 INCENTIVES
			301.Expansion of
			 adoption credit and adoption assistance programs
				(a)Increase in
			 dollar limitations
					(1)Adoption
			 credit
						(A)In
			 generalParagraph (1) of section 23(b) of the Internal Revenue
			 Code of 1986 (relating to dollar limitation) is amended by striking
			 $10,000 and inserting $15,000.
						(B)Child with
			 special needsParagraph (3) of section 23(a) of such Code
			 (relating to $10,000 credit for adoption of child with special needs regardless
			 of expenses) is amended—
							(i)in
			 the text by striking $10,000 and inserting
			 $15,000, and
							(ii)in
			 the heading by striking $10,000 and inserting
			 $15,000.
							(C)Income
			 limitationClause (i) of section 23(b)(2)(A) of such Code
			 (relating to general rule for income limitation) is amended by striking
			 $150,000 and inserting $200,000.
						(D)Conforming
			 amendment to inflation adjustmentSubsection (h) of section 23 of
			 such Code (relating to adjustments for inflation) is amended—
							(i)in
			 the matter preceding paragraph (1) by striking December 31, 2002
			 and inserting December 31, 2009,, and
							(ii)in
			 paragraph (2) by striking calendar year 2001 and inserting
			 calendar year 2008.
							(2)Adoption
			 assistance programs
						(A)In
			 generalParagraph (1) of section 137(b) of the Internal Revenue
			 Code of 1986 (relating to dollar limitation) is amended by striking
			 $10,000 and inserting $15,000.
						(B)Child with
			 special needsParagraph (2) of section 137(a) of such Code
			 (relating to $10,000 exclusion for adoption of child with special needs
			 regardless of expenses) is amended—
							(i)in
			 the text by striking $10,000 and inserting
			 $15,000, and
							(ii)in
			 the heading by striking $10,000 and inserting
			 $15,000.
							(C)Income
			 limitationClause (i) of section 137(b)(2)(A) of such Code
			 (relating to general rule for income limitation) is amended by striking
			 $150,000 and inserting $200,000.
						(D)Conforming
			 amendment to inflation adjustmentSubsection (f) of section 137
			 of such Code (relating to adjustments for inflation) is amended—
							(i)in
			 the matter preceding paragraph (1) by striking December 31, 2002
			 and inserting December 31, 2009,, and
							(ii)in
			 paragraph (2) by striking calendar year 2001 and inserting
			 calendar year 2008.
							(b)Credit made
			 refundable
					(1)Credit moved to
			 subpart relating to refundable creditsThe Internal Revenue Code
			 of 1986 is amended—
						(A)by redesignating
			 section 37 as section 37A,
						(B)by redesignating
			 section 23, as amended by subsection (a), as section 37, and
						(C)by moving section
			 37 (as so redesignated) from subpart A of part IV of subchapter A of chapter 1
			 to the location immediately before section 37 (as so redesignated) in subpart C
			 of part IV of subchapter A of chapter 1.
						(2)Conforming
			 amendments
						(A)Section
			 24(b)(3)(B) of such Code is amended by striking sections 23 and
			 and inserting section.
						(B)Section
			 25(e)(1)(C) of such Code is amended—
							(i)in
			 clause (i) by striking 23, 25D, and inserting
			 25D, and
							(ii)in
			 clause (ii) by striking 23,.
							(C)Section 25B(g)(2)
			 of such Code is amended by striking and section 23.
						(D)Section 25D(c)(2)
			 of such Code is amended by striking 23, 24, and inserting
			 24.
						(E)Section 26(a)(1)
			 of such Code is amended by striking 23, 24, and inserting
			 24.
						(F)Section 37 of such
			 Code, as so redesignated, is amended—
							(i)by
			 striking paragraph (4) of subsection (b), and
							(ii)by
			 striking subsection (c).
							(G)Section 137 of
			 such Code is amended—
							(i)in
			 subsection (d) by striking section 23(d) and inserting
			 section 37(d), and
							(ii)in
			 subsection (e) by striking section 23 and inserting
			 section 37.
							(H)Section 904(i) of
			 such Code is amended by striking 23, 24, and inserting
			 24.
						(I)Section
			 1016(a)(26) is amended by striking 23(g) and inserting
			 37(g).
						(J)Section 1400C(d)
			 of such Code is amended by striking 23,.
						(K)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code of
			 1986 is amended by striking the item relating to section 23.
						(L)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 37, after 36,.
						(M)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the last item and inserting the
			 following new items:
							
								
									Sec. 37. Adoption expenses.
									Sec. 37A. Overpayments of
				tax.
								
								.
						(c)Modifications
			 made by EGTRRA to adoption credit made permanentTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 the amendments made by section 202 of such Act (relating to expansion of
			 adoption credit and adoption assistance programs).
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				
